Electronically Filed
                                                       Supreme Court
                                                       SCPW-14-0000621
                                                       11-APR-2014
                                                       10:25 AM




                             SCPW-14-0000621

            IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                      JOHN WAGNER, Petitioner,

                                   vs.

                    STATE OF HAWAI#I, Respondent.


                           ORIGINAL PROCEEDING
                            (CR. NO. 11-1-001)

           ORDER DENYING PETITION FOR WRIT OF MANDAMUS
(By: Recktenwald, C.J., Nakayama, McKenna, and Pollack, JJ., and
      Circuit Judge To#oto#o, assigned by reason of vacancy)

            Upon consideration of petitioner John Wagner’s petition

for a writ of mandamus, which was filed on March 25, 2014, the

documents attached thereto and submitted in support thereof, and

the record, it appears that petitioner has alternative means to

seek relief and, therefore, is not entitled to a writ of

mandamus.    See Kema v. Gaddis, 91 Hawai#i 200, 204, 982 P.2d 334,

338 (1999) (a writ of mandamus is an extraordinary remedy that

will not issue unless the petitioner demonstrates a clear and

indisputable right to relief and a lack of alternative means to

redress adequately the alleged wrong or obtain the requested

action).    Accordingly,
          IT IS HEREBY ORDERED that the clerk of the appellate

court shall process the petition for a writ of mandamus without

payment of the filing fee.

          IT IS HEREBY FURTHER ORDERED that the petition for a

writ of mandamus is denied.

          DATED: Honolulu, Hawai#i, April 11, 2014.

                              /s/ Mark E. Recktenwald

                              /s/ Paula A. Nakayama

                              /s/ Sabrina S. McKenna

                              /s/ Richard W. Pollack

                              /s/ Fa#auuga L. To#oto#o